ORDER

PER CURIAM.
Christopher Charles Detmer appeals the judgment of the circuit court in which he was convicted of tampering with a judicial officer, a class C felony, section 565.084 RSMo (1997). He was sentenced to two years in the Missouri Department of Corrections with the execution of the sentence being suspended.
We have read the briefs and reviewed the legal file and transcripts. We find no error of law and no jurisprudential purpose will be served an extended written opinion. Judgment affirmed in accordance with Rule 30.25(b).